UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

VALAIDA DeCARLIS,

                                      Plaintiff,
                                                                      Case # 18-CV-6409-FPG
v.
                                                                      DECISION AND ORDER
NEW YORK STATE RETIREMENT SYSTEM, et al.,

                                      Defendants.


                                       INTRODUCTION

       Pro se Plaintiff Valaida DeCarlis brought this action under 42 U.S.C. § 1983 against

Defendants New York State Retirement System (“NYSRS”), Administrative Law Judge Paul

Kehoe (“the ALJ”), Robert Coughlon, Esq., Dana S. Reill, Esq., Executive Deputy Comptroller

Colleen Gardner, Louis Nunez, M.D., and Allan Smiley, M.D., alleging that Defendants

improperly denied her New York State retirement disability benefits. In her Amended Complaint,

she asked this Court to review that denial and award her retroactive benefits as well as

compensatory and punitive damages. ECF No. 5.

       The Court screened Plaintiff’s Amended Complaint with respect to the 28 U.S.C. §1915(e)

criteria. Because it sought relitigation of matters already adjudicated in a state court proceeding

and otherwise failed to state a claim under 42 U.S.C. § 1983, the Court dismissed the Amended

Complaint with prejudice. ECF No. 7.

       By letter-motion, Plaintiff now seeks reconsideration of the Court’s dismissal order. ECF

No. 9. For the reasons stated below, Plaintiff’s motion for reconsideration is DENIED.
                                           DISCUSSION

       “The standard for granting a motion for reconsideration is ‘strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the court

overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.’” Abdallah v. Napolitano, 909 F. Supp. 2d 196, 211 (W.D.N.Y. 2012)

(quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)). “A movant for

reconsideration bears the heavy burden of demonstrating that there has been an intervening change

of controlling law, that new evidence has become available, or that there is a need to correct a clear

error or prevent manifest injustice.” Id. at 211-12.

       Plaintiff fails to meet this heavy burden.          In fact, she makes no arguments on

reconsideration other than to insist that she is disabled.      Accordingly, Plaintiff’s motion for

reconsideration (ECF No. 9) is DENIED.

       IT IS SO ORDERED.

Dated: May 9, 2019
       Rochester, New York




                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                  2
